Undercofler, Presiding Justice.
The wife in this divorce case was granted upon evidence, without notice to her husband, a .final judgment forty-five days1 after he was served, but filed no answer. On the same day he sought to reopen the judgment under' Code Ann. § 81A-155 which allows for the reopening of default as a matter of right within 15 days after the answer is due. His motion was denied and he appeals claiming the divorce was premature, and defective on its face under Code Ann. § 81A-160 (d) because the record does not show he was notified of the hearing prior to judgment. We have decided these issues before and on the basis of this authority affirm the judgment of the trial court. Bradberry v. Bradberry, 232 Ga. 651 (208 SE2d 469) (1974); Harris v. Harris, 228 Ga. 562 (187 SE2d 139) (1972). See Newton v. Newton, 226 Ga. 440 (175 SE2d 543) (1970); Manning v. Manning, 223 Ga. 202 (154 SE2d 226) (1967).

Judgment affirmed.


All the Justices concur.


The forty-fifth day was a Saturday, thus effectively fell on the following Monday. Code Ann. § 81A-106 (a).